UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-134 CURTISS-WRIGHT CORPORATION (Exact name of Registrant as specified in its charter) Delaware 13-0612970 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Waterview Boulevard Parsippany, New Jersey (Address of principal executive offices) (Zip Code) (973) 541-3700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period of time that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, par value $1.00 per share: 46,946,564 shares (as of July 31, 2012). Page 1 of 37 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES TABLE of CONTENTS PART I – FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited): Condensed Consolidated Statements of Earnings 3 Condensed Consolidated Statements of Comprehensive Income 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 6 Condensed Consolidated Statements of Stockholders’ Equity 7 Notes to Condensed Consolidated Financial Statements 8 – 20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 -33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signatures 37 Page 2 of 37 PART 1- FINANCIAL INFORMATION Item 1. Financial Statements CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (In thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Net sales $ Cost of sales Gross profit Research and development expenses Selling expenses General and administrative expenses Operating income Interest expense ) Other income, net 25 77 Earnings from continuing operations before income taxes Provision for income taxes Earnings from continuing operations Discontinued operations, net of taxes Earnings from discontinued operations - Gain (loss) on divestiture ) - - Earnings from discontinued operations ) Net earnings $ Basic earnings per share Earnings from continuing operations $ Earnings from discontinued operations - Total $ Diluted earnings per share Earnings from continuing operations $ Earnings from discontinued operations - Total $ Dividends per share $ Weighted average shares outstanding: Basic Diluted See notes to condensed consolidated financial statements Page 3 of 37 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (In thousands) Three Months Ended Six Months Ended June 30, June 30, Net earnings $ Other comprehensive income Foreign currency translation ) 97 Pension and postretirement adjustments Other comprehensive income (loss), net of tax ) Comprehensive income $ See notes to condensed consolidated financial statements Page 4 of 37 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except par value) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Deferred tax assets, net Other current assets Total current assets Property, plant, and equipment, net Goodwill Other intangible assets, net Deferred tax assets, net Other assets Total assets $ $ Liabilities Current liabilities: Current portion of long-term and short-term debt $ $ Accounts payable Dividends payable - Accrued expenses Income taxes payable Deferred revenue Other current liabilities Total current liabilities Long-term debt Deferred tax liabilities, net Accrued pension and other postretirement benefit costs Long-term portion of environmental reserves Other liabilities Total liabilities Contingencies and commitments (Note 14) Stockholders' Equity Common stock, $1 par value Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Less:Treasury stock, at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements Page 5 of 37 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Six Months Ended June 30, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash used for operating activities: Depreciation and amortization Gain on divestiture ) - Net (gain) on sale of assets ) ) Deferred income taxes ) Share-based compensation Impairment of assets - Change in operating assets and liabilities, net of businesses acquired: Accounts receivable, net ) ) Inventories, net ) ) Progress payments ) Accounts payable and accrued expenses ) ) Deferred revenue ) Income taxes payable Net pension and postretirement liabilities ) Other current and long-term assets and liabilities ) Total adjustments ) ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales and disposals of long-lived assets Proceeds from divestiture - Acquisitions of intangible assets ) ) Additions to property, plant, and equipment ) ) Acquisitions of businesses, net of cash acquired ) ) Additional consideration of prior period acquisitions ) - Net cash provided by (used for) investing activities ) Cash flows from financing activities: Borrowings on debt - Principal payments on debt ) ) Repurchases of common stock ) - Proceeds from exercise of stock options Dividends paid ) ) Excess tax benefits from share-based compensation 21 Net cash provided by financing activities Effect of exchange-rate changes on cash ) Netincrease (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash investing activities: Capital expenditures incurred but not yet paid $ $ See notes to condensed consolidated financial statements Page 6 of 37 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) (In thousands) Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock December 31, 2010 $ ) $ ) Net earnings - Other comprehensive income, net - - - ) - Dividends paid - - ) - - Stock options exercised, net - - Share-based compensation - - - Repurchase of common stock - ) Other - ) - - December 31, 2011 $ ) $ ) Net earnings - Other comprehensive income, net - Dividends declared - - ) - - Stock options exercised, net - - Share-based compensation - - - Repurchase of common stock - ) Other - ) - - June 30, 2012 $ ) $ ) See notes to condensed consolidated financial statements Page 7 of 37 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.BASIS OF PRESENTATION Curtiss-Wright Corporation and its subsidiaries (“the Corporation” or “the Company”) is a diversified, multinational manufacturing and service company that designs, manufactures, and overhauls precision components and systems and provides highly engineered products and services to the aerospace, defense, automotive, shipbuilding, processing, oil, petrochemical, agricultural equipment, railroad, power generation, security, and metalworking industries.Operations are conducted through 62 manufacturing facilities and 58 metal treatment service facilities. The unaudited condensed consolidated financial statements include the accounts of Curtiss-Wright and its majority-owned subsidiaries.All intercompany transactions and accounts have been eliminated. On March 30, 2012, the Corporation sold its Heat Treating business to Bodycote plc.As a result of the divestiture, the results of operations for the Heat Treating business, which were previously reported as part of the Metal Treatment segment, have been reclassified as discontinued operations for all periods presented. Please refer to Footnote 2 of our Condensed Consolidated Financial Statements for further information. The unaudited condensed consolidated financial statements of the Corporation have been prepared in conformity with accounting principles generally accepted in the United States of America, which requires management to make estimates and judgments that affect the reported amount of assets, liabilities, revenue, and expenses and disclosure of contingent assets and liabilities in the accompanying financial statements.Actual results may differ from these estimates. The most significant of these estimates includes the estimate of costs to complete long-term contracts under the percentage-of-completion accounting methods, the estimate of useful lives for property, plant, and equipment, cash flow estimates used for testing the recoverability of assets, pension plan and postretirement obligation assumptions, estimates for inventory obsolescence, estimates for the valuation and useful lives of intangible assets, warranty reserves, legal reserves, and the estimate of future environmental costs. Changes in estimates of contract sales, costs, and profits are recognized using the cumulative catch-up method of accounting. This method recognizes in the current period the cumulative effect of the changes on current and prior periods. Accordingly, the effect of the changes on future periods of contract performance is recognized as if the revised estimate had been the original estimate.During the second quarter of 2012, the Corporation incurred unanticipated additional costs of $6 million on its long-term contract with Westinghouse for disassembly, inspection, and packaging costs related to the reactor coolant pumps (“RCP”) that we are supplying for the AP1000 nuclear power plants in China.In the opinion of management, all adjustments considered necessary for a fair presentation have been reflected in these financial statements. The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Corporation’s 2011 Annual Report on Form 10-K.The results of operations for interim periods are not necessarily indicative of trends or of the operating results for a full year. RECENTLY ISSUED ACCOUNTING STANDARDS ADOPTION OF NEW STANDARDS Fair Value Measurement: Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in United States of America generally accepted accounting principles (“U.S. GAAP”) and International Financial Reporting Standards (“IFRS”) In May 2011, new guidance was issued that amends the current fair value measurement and disclosure guidance to increase transparency around valuation inputs and investment categorization.The new guidance does not extend the use of fair value accounting, but provides guidance on how it should be applied where its use is already required or permitted by other standards within U.S. GAAP or IFRS.The new guidance is effective for annual and interim reporting periods beginning on or after December 15, 2011 and is to be adopted prospectively as early adoption is not permitted.The adoption of this guidance did not have an impact on the Corporation’s results of operations or financial condition. Page 8 of 37 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Other Comprehensive Income: Presentation of Comprehensive Income In June 2011, new guidance was issued that amends the current comprehensive income guidance. The new guidance allows the option of presenting the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single or continuous statement of comprehensive income or in two separate but consecutive statements.The amendments in this update do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income.The new guidance is to be applied retrospectively and is effective for fiscal years, and interim periods, beginning after December 15, 2011.In December 2011, the FASB issued authoritative guidance to defer the effective date for those aspects of the guidance relating to the presentation of reclassification adjustments out of accumulated other comprehensive income.The adoption of this new guidance did not have an impact on the Corporation’s consolidated financial position, results of operations or cash flows as it only requires a change in the format of the current presentation of other comprehensive income. Intangibles—Goodwill and Other:Testing Goodwill for Impairment In September 2011, new guidance was issued that amends the current testing requirements of goodwill for impairment purposes.The new guidance gives companies the option to perform a qualitative assessment to first assess whether the fair value of a reporting unit is less than its carrying amount.If an entity determines it is not more likely than not that the fair value of the reporting unit is less than its carrying amount, then performing the two-step impairment test is unnecessary.The new guidance is to be applied prospectively effective for annual and interim goodwill impairment tests beginning after December 15, 2011, with early adoption permitted.The adoption of this standard did not have an impact on the Corporation’s results of operations or financial condition. 2DISCONTINUED OPERATIONS On March 30, 2012, the Corporation sold the assets and real estate of its Heat Treating business, which had been reported in the Metal Treatment segment, to Bodycote plc.The sales price was $52 million and is subject to a post-closing adjustment based on the final closing balance sheet.The Heat Treating business’ operating results are included in discontinued operations in the Corporation's Condensed Consolidated Statement of Earnings for all periods presented. Components of earnings from discontinued operations for the three and six months ended June 30, were as follows: (In thousands) Three Months Ended Six Months Ended June 30, June 30, Net sales $ - $ $ $ Earnings from discontinued operations before income taxes - Provision for income taxes - ) ) ) Gain (loss) on divestiture, net of year-to-date taxes of $11,114 ) - - Earnings from discontinued operations $ ) $ $ $ Page 9 of 37 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3.RECEIVABLES Receivables at June 30, 2012 and December 31, 2011 include amounts billed to customers, claims, other receivables, and unbilled charges on long-term contracts consisting of amounts recognized as sales but not billed.Substantially all amounts of unbilled receivables are expected to be billed and collected within one year. The composition of receivables is as follows: (In thousands) June 30, December 31, Billed receivables: Trade and other receivables $ $ Less: Allowance for doubtful accounts ) ) Net billed receivables Unbilled receivables: Recoverable costs and estimated earnings not billed Less: Progress payments applied ) ) Net unbilled receivables Receivables, net $ $ 4.INVENTORIES Inventoried costs contain amounts relating to long-term contracts and programs with long production cycles, a portion of which will not be realized within one year.Inventories are valued at the lower of cost (principally average cost) or market.The composition of inventories is as follows: (In thousands) June 30, December 31, Raw material $ $ Work-in-process Finished goods and component parts Inventoried costs related to U.S. Government and other long-term contracts Gross inventories Less: Inventory reserves ) ) Progress payments applied, principally related to long-term contracts ) ) Inventories, net $ $ As of June 30, 2012 and December 31, 2011, inventory also includes capitalized contract development costs of $23.6 million and $17.5 million, respectively, related to certain aerospace and defense programs.These capitalized costs will be liquidated as production units are delivered to the customer.As of June 30, 2012and December 31, 2011, $8.1 million and $9.4 million, respectively, are scheduled to be liquidated under existing firm orders. Page 10 of 37 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5.GOODWILL The Corporation accounts for acquisitions by assigning the purchase price to acquired tangible and intangible assets and liabilities assumed.Assets acquired and liabilities assumed are recorded at their fair values, and the excess of the purchase price over the amounts assigned is recorded as goodwill. The changes in the carrying amount of goodwill for the six months ended June 30, 2012 are as follows: (In thousands) Flow Control Motion Control Metal Treatment Consolidated December 31, 2011 $ Acquisitions - - Divestitures - - ) ) Goodwill adjustments 40 - Foreign currency translation adjustment (8 ) June 30, 2012 $ On April 19, 2012, the Corporation acquired two product lines from the Amidyne Group for approximately $7 million.The product lines serve the commercial nuclear power market, and consist of original equipment and re-engineered replacement products for obsolete equipment. The Corporation will integrate both product lines into its Flow Control segment.In connection with this acquisition, werecorded approximately $3 million in identifiable intangible assets, consisting primarily of finite-lived customer relationships, and approximately $3 million in Goodwill.The purchase price allocation relating to the business acquired is based on an initial estimate, and subject to revision, based upon final analysis including input from third party appraisals, when deemed appropriate.The determination of fair value is finalized no later than twelve months from the date of acquisition. The recoverability of goodwill is subject to an annual impairment test based on the estimated fair value of the underlying businesses.As further described in our 2011 annual report on Form 10-K, to calculate the fair value of a reporting unit, we consider both comparative market multiples as well as estimated discounted cash flows for the reporting unit.The test is performed in the fourth quarter, which coincides with the completion of our five-year strategic operating plan. Additionally, goodwill is tested for impairment when an event occurs or if circumstances change that could more likely than not reduce the fair value of a reporting unit below its carrying amount. During the second quarter of 2012, the Corporation performed an interim goodwill impairment test for its oil and gas reporting unit, within its Flow Control segment, as a result of on-going customer delays of international capital expenditures.Based on the interim impairment analysis, the Corporation determined that its oil and gas reporting unit’s estimated fair value was not substantially in excess of its carrying amount. For further discussion on the Corporation’s interim impairment analysis please refer to our Critical Accounting Policy section in Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Page 11 of 37 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 6.OTHER INTANGIBLE ASSETS, NET Intangible assets are generally the result of acquisitions and consist primarily of purchased technology and customer related intangibles.Intangible assets are amortized over useful lives that range between 1 to 20 years. The following tables present the cumulative composition of the Corporation’s intangible assets and include $9.9 million of indefinite lived intangible assets within Other intangible assets for both periods presented. (In thousands) June 30, 2012 Gross Accumulated Amortization Net Technology $ $ ) $ Customer related intangibles ) Other intangible assets ) Total $ $ ) $ (In thousands) December 31, 2011 Gross Accumulated Amortization Net Technology $ $ ) $ Customer related intangibles ) Other intangible assets ) Total $ $ ) $ During the first six months of 2012, the Corporation acquired intangible assets of $5.4 million. The Corporation acquired Technology of $2.5 million, Customer related intangibles of $2.8 million, and Other intangibles of $0.1, which have a weighted average amortization period of 15, 18, and 10 years, respectively. Total intangible amortization expense for the six months ended June 30, 2012 was $15.1 million as compared to $13.4 million in the prior year period.The estimated amortization expense for the five years ending December 31, 2012 through 2016 is $27.8 million, $25.8 million, $24.0 million, $22.7 million, and $22.5 million, respectively. 7.FAIR VALUE OF FINANCIAL INSTRUMENTS Forward Foreign Exchange Contracts The Corporation has foreign currency exposure primarily in Europe and Canada.The Corporation uses financial instruments, such as forward contracts, to hedge a portion of existing and anticipated foreign currency denominated transactions.The purpose of the Corporation’s foreign currency risk management program is to reduce volatility in earnings caused by exchange rate fluctuations.Guidance on accounting for derivative instruments and hedging activities requires companies to recognize all of the derivative financial instruments as either assets or liabilities at fair value in the Condensed Consolidated Balance Sheets based upon quoted market prices for comparable instruments. Interest Rate Risks and Related Strategies The Corporation’s primary interest rate exposure results from changes in U.S. dollar interest rates. The Corporation’s policy is to manage interest cost using a mix of fixed and variable rate debt. The Corporation periodically uses interest rate swaps to manage such exposures. Under these interest rate swaps, the Corporation exchanges, at specified intervals, the difference between fixed and floating interest amounts calculated by reference to an agreed-upon notional principal amount. For interest rate swaps designated as fair value hedges (i.e., hedges against the exposure to changes in the fair value of an asset or a liability or an identified portion thereof that is attributable to a particular risk), changes in the fair value of the interest rate swaps offset changes in the fair value of the fixed rate debt due to changes in market interest rates. Page 12 of 37 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) In January 2012, the Company entered into three fixed-to-floating interest rate swap agreements to convert the interest payments of the $200 million, 4.24% notes, due December 1, 2026, from a fixed rate to a floating interest rate based on 1-Month LIBOR plus a 2.02% spread, and one fixed-to-floating interest rate swap agreement to convert the interest payments of $25 million of the $100 million, 3.84% notes, due December 1, 2021, from a fixed rate to a floating interest rate based on 1-Month LIBOR plus a 1.90% spread.The notional amounts of the Company’s outstanding interest rate swaps designated as fair value hedges were $200 million and $25 million at June 30, 2012. The Corporation utilizes the bid ask pricing that is common in the dealer markets to determine the fair value of its interest rate swap agreements and forward foreign exchange contracts.The dealers are ready to transact at these prices which use the mid-market pricing convention and are considered to be at fair market value. The fair value accounting guidance requires that assets and liabilities carried at fair value be classified and disclosed in one of the following three categories: Level 1: Quoted market prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2: Observable market based inputs or unobservable inputs that are corroborated by market data such as quoted prices, interest rates and yield curves. Level 3: Inputs are unobservable data points that are not corroborated by market data. Based upon the fair value hierarchy, all of the forward foreign exchange contracts and interest rate swaps are valued at a Level 2. Effects on Consolidated Balance Sheets The location and amounts of derivative instrument fair values in the consolidated balance sheet are segregated below between designated, qualifying hedging instruments, and ones that are not designated for hedge accounting. (In thousands) June 30, December 31, Assets Designated for hedge accounting Interest rate swaps $ $
